Citation Nr: 1336316	
Decision Date: 11/07/13    Archive Date: 11/13/13

DOCKET NO.  12-14 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1971 to January 1973. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2011 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in November 2011, a statement of the case was issued in May 2012, and a substantive appeal was received in May 2012. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board first notes that the RO has granted service connection for tinnitus based on noise exposure during service.  However, the RO has denied service connection for hearing loss based on a May 2011 VA medical opinion which is to the effect that the type and configuration of the hearing loss is not consistent with noise-induced hearing loss.  In another section of the report, the examiner states that the tinnitus is likely as not a symptom associated with the hearing loss.  Although there may very well be medical reasons for the May 2011 opinion, the Board believes that the explanation is confusing and requires clarification to allow for informed appellate review.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for an appropriate VA audiological examination.  It is imperative that the claims file be made available to the examiner for review.  

After reviewing the claims file and examining the Veteran, the examiner should offer a detailed response to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's bilateral hearing loss is causally related to noise exposure (conceded by VA) during his active duty service?  It is stressed that the fact that audiological test results during service may not meet the criteria for a diagnosis of hearing loss at that time is not determinative; if there is any decrease in hearing acuity during service, then consideration should be given to the possibility that the hearing loss first diagnosed after service is causally related to noise exposure during service. 

The examiner should offer reasons for the opinion.  If the opinion is negative, the examiner should explain the medical principles distinguishing the finding of tinnitus due to in-service noise exposure and the finding that the hearing loss is not due to in-service noise exposure. 

2.  In the event the Veteran fails to report for the examination, the claims file should nevertheless be forwarded to an appropriate VA examiner for review and an opinion in response to the question posed in the preceding paragraph number 1. 

3.  After completion of the above, the RO should review the expanded record and readjudicate the hearing loss issue.  If the claim remains denied, then the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


